 DREXEL ENTERPRISES, INC.Drexel Enterprises,Inc.and Southern Council ofLumberandPlywoodWorkers,UnitedBrotherhoodofCarpentersandJoinersofAmerica,AFL-CIO,Petitioner.Case I I-RC-3013December16, 1969DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, BROWN, AND ZAGORIAUpon a petition filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearingwas held before Hearing Officer Guy F.Driver,Jr.Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoardRules and Regulations and Statement ofProcedure,Series 8, as amended,and by direction oftheRegional Director for Region 11, this case wastransferred to the National Labor Relations Boardfor decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and(7) of the Act.TheEmployeroperatesapproximately24furnituremanufacturing plants within the State ofNorth Carolina.The Petitioner seeks a multiplantunit,as amended at the hearing, consisting of allproduction and maintenance employees and yardemployeesincludinglocaltruckdriversandinstallationmen employed by Drexel Enterprises,Inc., in its furniture plants in the State of NorthCarolina, exclusive of all office clerical employees,technical employees,professional employees,guardsand supervisors as defined in the Act. The Employercontendsthatthemultiplantunitsought isinappropriate'on the grounds that the plants aregeographically separated,there is little interchangeofemployees between the plants,there is nointegration of operations,and the plants are nearlyautonomous.The Employer also contends that theover-the-road truckdrivers are improperly excludedfrom the proposed unit.475The factors cited by the Employer in support ofitsargument against the proposed unit tend toestablishthatsingle-plantunitswouldbeappropriate.However, the fact that one type of unitmay be appropriate does not preclude a finding thata different unit including all or some of the sameemployees is also appropriate.'Here,the followingfactors tend to establish that a multiplant unit isappropriate:All of the plants are included within thesame State;they are all under the same corporatedirection;allof the fringe benefits are uniform' andestablished at corporate headquarters;and all billingandorderplacementisdoneatcorporateheadquarters.'After careful consideration of thesefactors and of the entire record we conclude that amultiplant unit is appropriate.'Thereremainsforconsiderationtheunitplacement of the12over-the-road drivers.ThePetitioner seeks to exclude these employees from theunit while the Employer contends that they shouldbe included.These drivers haul directly from theplant to customers who are located in 25 States.They spend very little of their time doing productionwork and have little contact with the remainingemployees in the unit.They are paid by the mileinstead of on the hourly basis used to compensatethe production and maintenance employees. Underthese circumstances we find that the over-the-roadtruckdrivers should be excluded from the proposedunit.'Accordingly,we find that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employees andyard employees including local truckdrivers andinstallationmen employed by Drexel Enterprises,Inc., in its furniture plants in the State of North'TheEmployer also contends that it has a collective-bargainingagreement with the Furniture Workers Division of the United Brotherhoodof Carpenters and Joiners covering its plant No 10 located in BlackMountain,North Carolina,and that this agreement constitutes a bar to anelectionattheplant.This plant was acquired from the MorganManufacturing Co , Inc., on October 4, 1969.At that time the Employerassumed the contract between Morgan and the Furniture Workers Divisionof the Carpenters covering the production and maintenance employees atthis plant.The contract is for a 3-year period expiring June 30, 1971Wefind that this contract constitutes a bar to an election in this plantDeluxeMetal Furniture Company,121NLRB 995. Accordingly,our furtherconsideration does not include this plant.'InDrexel Furniture Company.116 NLRB 1434,we found that one ofthe plants involved herein constituted an appropriate single-plant unit asagainst Employer's contention in that case that only a multiplant unit wasappropriate In doing so, we stated that,although certain factors favoredthe Employer's position,they were not so compelling as to require ourholding that no other unit is appropriate.'The only exception is the plant in Asheville acquired in August 1969The Employer has, pending study, maintained the fringe benefits existingat the time of acquisition.'With the exception of the Heritage and Southern Desk plants.'The fact that the plants possess substantial operational autonomy andthat there is little employee interchange among them does not in view ofthe other relevant factors supporting the Petitioner's requested unit requirea finding that the multiplant unit is inappropriate'E.II. Koester Bakery Co., Inc.136 NLRB 1006, 1008-1013.180 NLRB No. 67 476DECISIONSOF NATIONALLABOR RELATIONS BOARDCarolina, exclusive of the employees of Plant No.10,BlackMountain,NorthCarolina,andexclusiveofallofficeclericalemployees,over-the-road truckdrivers, technical employees,professional employees,guards and supervisors asdefined in the Act.[Direction of Election' omitted from publication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc.156 NLRB1236,N L R.B v Wyman-Gordon Company,394 US 759 Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region 11 within 7days of the date of this Decision and Direction of Election The RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be grantedby theRegional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed.